Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities: in line 2, it is suggested to replace the unit abbreviation “nm” with --nanometer (nm)-- to clarify the unit abbreviation when it is first introduced.
Claim 4 is objected to because of the following informalities: in line 1, it is suggested to replace the unit abbreviation “W” with --watt (W)-- to clarify the unit abbreviation when it is first introduced.
Claim 6 is objected to because of the following informalities: in line 1, it is suggested to replace the chemical abbreviation “CO2” with --carbon dioxide (CO2)-- to clarify the chemical abbreviation when it is first introduced.
Claim 16 is objected to because of the following informalities: in line 1, it is suggested to replace the chemical abbreviation “CO2” with --carbon dioxide (CO2)-- to clarify the chemical abbreviation when it is first introduced.
Claim 8 is objected to because of the following informalities: in line 1, it is suggested to replace the article “a” with --the-- in the claim term “a breakpoint temperature” to avoid a double inclusion issue.
Appropriate correction is required.

Claim Interpretation
The claim term “breakpoint temperature” has been defined in the specification as “the temperature at which ceramic disk 120 ruptures or is expected to experience structural failure” (specification [0027]).
The claim term “penetration temperature” has been defined in the specification as “the temperature the surface of ceramic disk 120 must reach from the thermal radiation provided by laser beam 134 so that thermal radiation can penetrate to the center of ceramic disk 120 to reach the breakpoint temperature and lead to rupturing of ceramic disk 120” (specification [0027]).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an infrared wavelength of some limited portion of the range that is greater than 10,000-nm, does not reasonably provide enablement for the infinite range of wavelengths that are greater than 10,000-nm. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims. The specification [0025] recites “Laser beam 134 can have the infrared wavelength greater than 10,000 nm.” but fails to disclose a corresponding upper limit/threshold for the wavelength parameter range and thus fails to provide clear context for what a suitable upper limit could be based on the applicant’s viewpoint. Since the claim fails to recite a corresponding upper limit for the wavelength parameter range, the lack of an upper limit/threshold results in the claim reciting an infinite range. Thus, the claim is too broad because the laser cannot yield an infinite wavelength (Wands Factor(s) of MPEP 2164.01(a)(A)). 
Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the laser source provides greater than 500-W power, does not reasonably provide enablement for the infinite range of laser power that is greater than 500-W power. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims. The specification [0023] recites “Laser source 130 can provide greater than 500 W power when operated in a super pulsed mode.” but fails to disclose a corresponding upper limit/threshold for the laser power parameter range and thus fails to provide clear context for what a suitable upper limit could be based on the applicant’s viewpoint. Since the claim fails to recite a corresponding upper limit for the laser power parameter range, the lack of an upper limit/threshold results in the claim reciting an infinite range. Thus, the claim is too broad because the laser source cannot yield an infinite laser power (Wands Factor(s) of MPEP 2164.01(a)(A)). 
Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It is not understood what the claim term “neutral gas” refers to and how a neutral gas is operable to increase the thermal radiation to the ceramic disk. Applicant has not provided an example of what the applicant considers to be a neutral gas. A potential related term of art is “noble gas”. Assuming that that applicant intended for a “neutral gas” to mean a “noble gas”, then it is still not understood how a neutral gas is operable to increase the thermal radiation to the ceramic disk. It is not understood if there is an inherent property of the neutral gas that provides the increase in thermal radiation or if the relative use of the neutral gas in comparison to the use of a non-neutral gas provides the increase in thermal radiation. The specification only refers to the neutral gas in [0010] (“The laser source can also include a neutral gas operable to increase the thermal radiation to the ceramic disk.”) and [0023] (“Laser source 130 can be a blue light laser, a carbon dioxide (CO2) laser, or a neutral gas laser.”).


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, it is not clear if the “high-powered laser beam” is the same or different from the laser beam recited in parent claim 1. For examination purposes, it is assumed that the laser beam comprises the high-powered laser beam.
The term “super” in the claim term “super pulsed mode” in claim 4 is a relative term which renders the claim indefinite. The term “super” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specification [0023] describes a super pulsed mode in an exemplary manner without reciting a specific definition for the term “super” or for the claim term “super pulsed mode”. For examination purposes, examiner assumes that any frequency-adjustable pulsed mode is operable in a super pulsed mode by increasing the pulse frequency.
Regarding claim 5, it is not clear if the “blue light laser beam” is the same or different from the laser beam recited in parent claim 1. For examination purposes, it is assumed that the laser beam comprises the blue light in laser beam.
The corresponding depending claim(s) of the indefinite claim(s) that have been rejected under 35 USC 112(b) as described above is/are also considered to be indefinite since the corresponding depending claim(s) depend(s) from the indefinite claim(s).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 7, 9, 11-12, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frazier US5924696 in view of Batarseh et al. US20050269132.
Regarding independent claim 1, Frazier discloses, in Figures 1-3,
A method (Frazier; Fig. 1-3; col. 3:48-57 “lower an instrument down the borehole and to breakout the center of the ceramic disk”; col. 1:39-44 “breaking element”) of breaching a ceramic disk (Frazier; ceramic frangible disk 12; col. 2:54 “ceramic disk”) installed in a wellbore operable to maintain pressure within the wellbore during a wellbore operation (Frazier; Fig. 1-3), the method comprising the steps of: lowering a into the wellbore (Frazier; Fig. 1-3; col. 3:48-57 “lower an instrument down the borehole and to breakout the center of the ceramic disk”; col. 1:39-44  “breaking element”); and the ceramic disk with the such that the ceramic disk is breached within the wellbore and can no longer maintain pressure within the wellbore (Frazier; Fig. 1-3; col. 1:39-44  “breaking element”).
Frazier is silent regarding lowering a laser source into the wellbore, the laser source operable to generate a laser beam, the laser beam operable to deliver thermal radiation to the ceramic disk when the laser beam is absorbed by the ceramic disk; and heating the ceramic disk with the laser beam such that the ceramic disk is breached within the wellbore and can no longer maintain pressure within the wellbore.
Batarseh teaches, in Figure 1, a drill bit assembly 10 that comprises a laser cutting assembly 11 that has a corresponding power cable 35 and a surface power source. The laser cutting assembly 11 operates in a range of about 0.5 to about 15 kW. The laser cutting assembly 11 utilizes pulsed waves that can soften, melt, or vaporize a downhole object (Batarseh; Fig. 1; [0022]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the breaking element/instrument (the base device/method/system) as taught by Frazier to include the laser beam system (the known technique that is applicable to the base device/method/system) as taught by Batarseh for the purpose of providing a breaching/breaking means of the ceramic disk that has a wide operating laser power range to accommodate the particular breaking threshold/limit of the ceramic disk (predictable result).

Regarding claim 2, modified Frazier teaches the invention substantially as claimed as described above, and The method of claim 1, wherein the laser source is operable to produce a high-powered laser beam (Batarseh; Fig. 1; [0022] The laser cutting assembly 11 operates in a range of about 0.5 to about 15 kW.).

Regarding claim 4, modified Frazier teaches the invention substantially as claimed as described above, and The method of claim 2, wherein the laser source provides greater than 500 W power (Batarseh; Fig. 1; [0022] The laser cutting assembly 11 operates in a range of about 0.5 to about 15 kW.) when operated in a super pulsed mode (Batarseh; Fig. 1; [0022] The laser cutting assembly 11 operates in a range of about 0.5 to about 15 kW which includes a range of 20-100 W indicated by 17141396 instant application [0023]).

Regarding claim 7, modified Frazier teaches the invention substantially as claimed as described above, and The method of claim 1, further comprising the steps of: determining a breakpoint temperature (Batarseh; col. 2:54-57 rated temperature of 200-degrees F.) at which the ceramic disk breaches; and selecting the laser source such that the laser source is operable to generate the laser beam with sufficient thermal radiation to heat the ceramic disk to the breakpoint temperature (Batarseh; Fig. 1; [0022] The laser cutting assembly 11 operates in a range of about 0.5 to about 15 kW which includes a range of 20-100 W indicated by 17141396 instant application [0023]).

Regarding claim 9, modified Frazier teaches the invention substantially as claimed as described above, and The method of claim 1, further comprising the steps of: directing the laser beam (Batarseh; Fig. 1; [0022] laser cutting assembly 11) through a wellbore fluid characteristics of the wellbore and the wellbore fluid (Frazier; Fig. 1-3; pressure applied from wellbore fluid).
Modified Frazier does not teach directing the laser beam through a wellbore fluid to a receiver to generate a resulting laser beam; receiving the resulting laser beam with the receiver; and measuring properties of the resulting laser beam to determine characteristics of the wellbore and the wellbore fluid.
Batarseh teaches a laser spectroscopy assembly 17 that transmits laser beams, receives reflected laser beams, and analyzes the reflections of the laser beams to determine the properties of the wellbore environment including that of the formation and the fluid (Batarseh; Fig. 1; [0027] laser spectroscopy assembly 17).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the method as taught by modified Frazier to include the receiver as taught by Batarseh for the purpose of providing downhole wellbore data for determining the next operational steps.

Regarding independent claim 11, modified Frazier teaches the invention substantially as claimed as described above in reference to independent claim 1.

Regarding claim 12, modified Frazier teaches the invention substantially as claimed as described above in reference to claim 9 above.

Regarding claim 14, modified Frazier teaches the invention substantially as claimed as described above in reference to claim 2 above.

Regarding claim 19, modified Frazier teaches the invention substantially as claimed as described above, and The system of claim 11, wherein the laser source is operable to produce the laser beam under a welIbore temperature and a wellbore pressure (Frazier; Fig. 1-3).

Claim(s) 3, 6, 10, 13, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frazier US5924696 in view of Batarseh et al. US20050269132 as applied to claims 2, 9, and 11-12 above, and further in view of Zediker et al. US8701794.
Regarding claim 3, modified Frazier teaches the invention substantially as claimed as described above, and The method of claim 2, wherein the laser beam has an infrared wavelength greater than nm (Batarseh; Fig. 1; [0022] laser cutting assembly 11).
Modified Frazier is silent regarding wherein the laser beam has an infrared wavelength greater than 10,000 nm.
Zediker teaches wherein the laser beam has an infrared wavelength greater than 10,000 nm (Zediker; col. 21:23-26 CO2 laser at 10,600-nm).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select the wavelength as taught by modified Frazier to be greater than 10,000 nm as taught by Zediker since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05(II) Routine Optimization). Doing so would allow for the laser to achieve greater laser penetration.

Regarding claim 6, modified Frazier teaches the invention substantially as claimed as described above, and The method of claim 2, where the laser source is a laser (Batarseh; Fig. 1; [0022] laser cutting assembly 11).
Modified Frazier does not teach where the laser source is a CO2 laser.
Zediker teaches where the laser source is a CO2 laser (Zediker; col. 21:23-26 CO2 laser).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the laser source as taught by modified Frazier to comprise a CO2 laser as taught by Zediker for the purpose of using a safe, inert gas at the wellsite to minimize the risk of sparks/fires/explosions.

Regarding claim 10, modified Frazier teaches the invention substantially as claimed as described above, and The method of claim 9, wherein the resulting laser beam has a wavelength between and nanometers (Batarseh; Fig. 1; [0022] laser cutting assembly 11).
Modified Frazier is silent regarding wherein the resulting laser beam has a wavelength between 800 and 1000 nanometers.
Zediker teaches wherein the laser beam has a wavelength between 800 and 1000 nanometers (Zediker; col. 13:26-27 laser wavelength ranges from 800-1600 nm).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select the wavelength as taught by modified Frazier to be between 800 and 1000 nanometers as taught by Zediker since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05(II) Routine Optimization). Doing so would allow for the laser to achieve an optimal wavelength for data measurement.

Regarding claim 13, modified Frazier teaches the invention substantially as claimed as described above, and The system of claim 12, further comprising when the laser beam is passed through, wherein the resulting laser beam is generated from traveling through the wellbore fluid (Batarseh; Fig. 1; [0022] laser cutting assembly 11).
Modified Frazier does not teach a filter, the filter operable to generate a filtered laser beam when the laser beam is passed through the filter, wherein the resulting laser beam is generated from the filtered laser beam traveling through the wellbore fluid.
 Zediker teaches a filter, the filter operable to generate a filtered laser beam when the laser beam is passed through the filter (Zediker; col. 24:29-31 “wavelength-selective filter in the optical path” used so that “Raman scattering can be suppressed”).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the system as taught by modified Frazier to include a filter as taught by Zediker for the purpose of suppressing Raman scattering (Zediker; col. 24:29-31 “wavelength-selective filter in the optical path” used so that “Raman scattering can be suppressed”).

Regarding claim 16, modified Frazier teaches the invention substantially as claimed as described above in reference to claim 6 above.

Regarding claim 17, modified Frazier teaches the invention substantially as claimed as described above, and The system of claim 11, further comprising the thermal radiation of the system (Batarseh; Fig. 1; [0022] laser cutting assembly 11).
Modified Frazier does not teach further comprising an insulation operable to preserve the thermal radiation of the system.
Zediker teaches an insulation operable to preserve the thermal radiation of the system (Zediker; col. 23:29 “insulation” is used to help control the temperature at a point).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the system as taught by modified Frazier tin include insulation as taught by Zediker for the purpose of minimizing heat loss to the wellbore environment so that most of the laser heat is preserved and directed to the ceramic disk.

Regarding claim 18, modified Frazier teaches the invention substantially as claimed as described above, and The system of claim 11, wherein the laser source further comprises the thermal radiation to the ceramic disk (Batarseh; Fig. 1; [0022] laser cutting assembly 11).
Modified Frazier does not teach wherein the laser source further comprises a neutral gas operable to increase the thermal radiation to the ceramic disk.
Zediker teaches wherein the laser source further comprises a neutral gas operable to increase the thermal radiation to the ceramic disk (Zediker; col. 21:23-26 CO2 laser).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the laser source as taught by modified Frazier to comprise a neutral gas as taught by Zediker for the purpose of increasing the thermal radiation to the ceramic disk in comparison to a gas that is not a neutral/inert gas which may absorb some of the thermal radiation.

Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frazier US5924696 in view of Batarseh et al. US20050269132 as applied to claims 2 and 11 above, and further in view of Bozso US20160151810.
Regarding claim 5, modified Frazier teaches the invention substantially as claimed as described above, and The method of claim 2, wherein the laser source is operable to produce a laser beam (Batarseh; Fig. 1; [0022] laser cutting assembly 11).
Modified Frazier is silent regarding wherein the laser source is operable to produce a blue light laser beam.
Bozso teaches wherein the laser source is operable to produce a blue light laser beam (Bozso; abstract “Blue light laser”; [0002] irradiation provides heating to melt or thermally degrade an object; [0041] irradiation using blue laser light).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the laser beam as taught by modified Frazier to produce a blue light laser beam as taught by Bozso for the purpose of providing sufficient irradiation to thermally degrade an object (Bozso; abstract “Blue light laser”; [0002] irradiation provides heating to melt or thermally degrade an object; [0041] irradiation using blue laser light).

Regarding claim 15, modified Frazier teaches the invention substantially as claimed as described above in reference to claim 5 above.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frazier US5924696 in view of Batarseh et al. US20050269132 as applied to claim 7 above, and further in view of Rout US20150041369.
Regarding claim 8, modified Frazier teaches the invention substantially as claimed as described above, and The method of claim 7, wherein the step of determining a breakpoint temperature further comprises the step of using to determine a penetration temperature for the ceramic disk (Batarseh; col. 2:54-57 rated temperature of 200-degrees F.).
Modified Frazier is silent regarding using an infrared thermometer to determine a penetration temperature for the ceramic disk.
Rout teaches using an infrared thermometer (Rout; [0050] “infrared thermometer” for “reasonably accurate measure of temperature”).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the method as taught by modified Frazier to include using an infrared thermometer as taught by Rout for the purpose of providing an accurate measurement of the ceramic disk penetration temperature (Rout; [0050] “infrared thermometer” for “reasonably accurate measure of temperature”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Staudt US20030010503 teaches that the burst disk failure pressure and failure temperature share a predictable correlation in which “As the temperature goes up, the strength of the burst disk 102 goes down. Therefore, as the temperature goes up, the burst pressure of the burst disk 102 decreases.” (Staudt; [0054]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MALIKASIM/            Primary Examiner, Art Unit 3672                                                                                                                                                                                            	11/28/22